Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 4/21/2022.
In the Instant Amendment, Claim(s) 31 and 47 is/are independent claims. Claims 31-50 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 4/21/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
On page 6, the Applicant is commenting that “The features emphasized above in independent claim 31 are similarly recited in independent claim 47” in which the emphasized features were “at least one chamfer portion with a shape that matches a shape of a corner of the electronic device and suitable for being installed at a corner of an electronic device frame, the shape of the at least one chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the electronic device”.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that claim 47 mentions nothing about “a corner of the electronic device”, nor “suitable for being installed at a corner of an electronic device frame”, nor other emphasized features. Claim 47 does not claim the emphasized features “at least one chamfer portion with a shape that matches a shape of a corner of the electronic device and suitable for being installed at a corner of an electronic device frame, the shape of the at least one chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the electronic device” as claimed in claim 31. Claim 47 merely claims corners of the camera module.

Regarding claim 31, Applicant is arguing in the remarks (pages 6-8) that Based on a review of the Chen, the Applicant asserts that the chamfer Cf is not for matching the shape of the corner of an electronic device, but is for increasing a liquidity of the molding material at the turning corner and also for installing the gate mark GM. Therefore, the Applicant asserts that Chen still fails to disclose a chamfer portion that has a shape that matches a shape of a corner of the electronic device and suitable for being installed at a corner of an electronic device frame, as recited in independent claim 31. As recited in independent claim 31, at least one chamfer portion has a shape that matches a shape of a corner of the electronic device and is suitable for being installed at a corner of an electronic device frame, wherein the shape of the at least one chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the electronic device. For at least the reasons noted above, Chen fails to anticipate all the features recited at least in independent claim 31
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that claim 31 merely requires at least one chamfer portion with a shape of any shape. The claim does not require any specific shape for “at least one chamfer portion with a shape”, nor any specific shape for “a shape of a corner of the electronic device”. The claim also merely claims that the shapes match without claiming any specific structure showing how they match. In Chen, camera module 100 has a chamfer portion Cf with a non-sharp shape (not-90-degree-shape) different from a sharp shape (90-degree-shape) of other corners of camera module 100. The sharp shape (90-degree-shape) of other corners of camera module 100 is different than a non-sharp shape (not-90-degree-shape) of the corner of the electronic device 100. Therefore, a shape of a chamfer portion Cf (Figs. 1) and a shape of the corner of the electronic device 100 (fig. 4A) are both a non-sharp shape (not-90-degree-shape) as matched.
Claim 31 further recites “…and suitable for being installed at a corner of an electronic device frame” which does not describe any structure showing how “suitable” for being installed at a corner of an electronic device. As long as the camera module with a chamfer is located at any corner of an electronic device, it can be considered as “suitable”. Chen teaches this in figure 4A.
For the reasons above, the Examiner respectfully submits that Chen does teach the features as claimed in claim 31.

Regarding claim 47, the Applicant is arguing in the remarks (pages 8-10) that Ajiki discloses, with reference to Figs. 1D and 3, perspective views of a compact camera module 10 and a socket 20, and a mounting mechanism for installing the compact camera module 10 into the socket 20. As described in Ajiki, the frame body 21 of the socket 20 is square-shaped and a corner 21a of the frame body 21 is cut along a straight line to be in correspondence with the corner of the circuit board, which is also cut along a straight line. Based on a review of the Ajiki, the Applicant asserts that the corner of the socket 20 has a corner that matches the shape of a corner of the circuit board 44, but does not match a shape of a corner of the camera module. Conversely, as recited in independent claim 47, the lens holder chamfer and the circuit board chamfer correspondingly form a first chamfer portion or a chamfer structure with a shape that matches a shape of a corner of the camera module, the shape of the first chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the camera module. For at least the reasons noted above, Ajiki fails to anticipate all the features recited at least in independent claim 47.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully does not see the point of arguing about the corner of the socket 20 has a corner that matches the shape of a corner of the circuit board 44, but does not match a shape of a corner of the camera module. The Examiner did not reject the features of claim 47 by mentioning the corner of the socket 20, but the corner/chamfer 44 of camera module 10. The Examiner respectfully submits that Ajiki does teach a lens holder (43) including a light window that provides the photosensitive element (41) with a light path, and a lens holder chamfer (44), wherein the lens holder chamfer and the circuit board chamfer correspondingly form 
a first chamfer portion (44) (Figs. 1A, 2) or 
a chamfer structure with a shape that matches a shape of a corner of the camera module, the shape of the first chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the camera module (this feature is optional; however, Figs. 1A+2 do teach this feature as a shape of chamfer/corner 44 is different a shape of other corners of camera module 10), and 
the lens holder surrounds the photosensitive element and is attached to the circuit board and is suitable for supporting an optical lens of the camera module in the photosensitive path of the photosensitive element (Figs. 1-4).
For the reasons above, the Examiner respectfully submits that Ajiki does teach the features as claimed in claim 47.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20170285292).
Regarding claim 31, Chen teaches A camera module with a chamfer for an electronic device comprising:
at least one chamfer portion (Cf) with a shape that matches a shape of a corner of the electronic device and suitable for being installed at a corner of an electronic device frame, the shape of the at least one chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the electronic device (Figs. 1-4; paras. 0030; camera module 100 has a chamfer portion Cf with a non-sharp shape different from a sharp shape of other corners of camera module 100; the sharp shape of other corners of camera module 100 is different than a non-sharp shape of the corner of the electronic device 100);
an optical lens (Fig. 4B; 414); and
a photosensitive component including a first chamfer portion, the first chamfer portion forming the chamfer portion and the photosensitive component including a photosensitive element, a circuit board, and a lens holder (Figs. 1, 4B; para. 0034), 
wherein the photosensitive element is electrically connected to the circuit board, the lens holder supports the optical lens in a photosensitive path of the photosensitive element, and the lens holder has a light window providing the photosensitive element with a light path (Figs. 1, 4B; para. 0034).

Regarding claim 46, Chen teaches An electronic device, comprising:
a device body (Fig. 4A); and
a camera module with chamfer of claim 31, wherein the camera module is installed at a corner of a frame of the device body (Fig. 4A).

Claim(s) 47 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajiki et al (US 20040247311).
Regarding claim 47, Ajiki teaches A photosensitive component for a camera module with a chamfer comprising:
a photosensitive element (41);
a circuit board (42) including a circuit board chamfer (44), the photosensitive element being electrically connected and adhered to the circuit board (Figs. 2, 4); and
a lens holder (43) including a light window that provides the photosensitive element with a light path, and a lens holder chamfer (44), wherein the lens holder chamfer and the circuit board chamfer correspondingly form a first chamfer portion (44) or a chamfer structure with a shape that matches a shape of a corner of the camera module, the shape of the first chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the camera module, and the lens holder surrounds the photosensitive element and is attached to the circuit board and is suitable for supporting an optical lens of the camera module in the photosensitive path of the photosensitive element (Figs. 1-4).

Regarding claim 49, Ajiki teaches the photosensitive component according to claim 47, further include a light-transmitting element (filter 45), wherein the light-transmitting element is arranged on the light window, and the lens holder encapsulates peripheral sides of the light-transmitting element (Figs. 2, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170285292) in view of Ajiki et al (US 20040247311).
Regarding claim 32, Chen teaches everything as claimed in claim 31, but fails to teach
wherein the circuit board and the lens holder correspondingly have a circuit board chamfer and a lens holder chamfer, the circuit board chamfer and the lens holder chamfer are arranged at positions corresponding to each other, and the circuit board chamfer and the lens holder chamfer form the first chamfer portion.
However, in the same field of endeavor Ajiki teaches
wherein the circuit board (42) and the lens holder (43) correspondingly have a circuit board chamfer and a lens holder chamfer (44), the circuit board chamfer and the lens holder chamfer are arranged at positions corresponding to each other, and the circuit board chamfer and the lens holder chamfer form the first chamfer portion (44) (Figs. 1, 4; para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in Chen to have wherein the circuit board and the lens holder correspondingly have a circuit board chamfer and a lens holder chamfer, the circuit board chamfer and the lens holder chamfer are arranged at positions corresponding to each other, and the circuit board chamfer and the lens holder chamfer form the first chamfer portion for having a circuit board outside of a lens holder configuration allowing the camera module to be easy exchange and repair yielding a predicted result.

Regarding claim 34, the combination of Chen and Ajiki teaches everything as claimed in claim 32. In addition, Chen teaches wherein the camera module has two chamfer portions, and the two chamfer portions are diagonally arranged at opposite corners of the camera module (Fig. 2).

Regarding claim 35, Chen teaches everything as claimed in claim 31, but fails to teach
wherein the circuit board is preset with a pre-cut edge for forming the first chamfer portion.
However, in the same field of endeavor Ajiki teaches
wherein the circuit board (42) is preset with a pre-cut edge for forming the first chamfer portion (44) (Figs. 1, 4; para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in Chen to have wherein the circuit board is preset with a pre-cut edge for forming the first chamfer portion having a circuit board outside of a lens holder configuration with a chamfer allowing the camera module to be easy exchange and repair yielding a predicted result.

Regarding claim 36, Chen teaches everything as claimed in claim 31, but fails to teach
wherein the photosensitive component further includes a light-transmitting element, the lens holder includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element.
However, in the same field of endeavor Ajiki teaches
wherein the photosensitive component further includes a light-transmitting element (filter 45), the lens holder (43) includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element (41) (Figs. 1, 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in Chen to have wherein the photosensitive component further includes a light-transmitting element, the lens holder includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element for adding an optical filter improving picture quality of acquired images yielding a predicted result.

Regarding claim 37, the combination of Chen and Ajiki teaches everything as claimed in claim 35. In addition, Ajiki teaches wherein the photosensitive component further includes a light-transmitting element (filter 45), the lens holder (43) includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element (41) (Figs. 1, 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in the combination of Chen and Ajiki to have wherein the photosensitive component further includes a light-transmitting element, the lens holder includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element for adding an optical filter improving picture quality of acquired images yielding a predicted result.

Regarding claim 38, the combination of Chen and Ajiki teaches everything as claimed in claim 37. In addition, Ajiki teaches wherein the supporting portion encapsulates peripheral sides of the light-transmitting element (Figs. 1, 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in the combination of Chen and Ajiki to have wherein the supporting portion encapsulates peripheral sides of the light-transmitting element for securing the optical filter within the camera module allowing improved picture quality of acquired images to be obtained yielding a predicted result

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170285292) in view of Ajiki et al (US 20040247311) as applied to claim 32, and further in view of Skeete (US 10340306).
Regarding claim 33, the combination of Chen and Ajiki teaches everything as claimed in claim 32, but fails to teach
wherein the chamfer portion is implemented as a round chamfer, and the first chamfer portion is correspondingly implemented as a round chamfer.
However, in the same field of endeavor Skeete teaches
wherein the chamfer portion is implemented as a round chamfer, and the first chamfer portion is correspondingly implemented as a round chamfer (round chamfer 8 instead of chamfer 24) (Figs. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Skeete in the combination of Chen and Ajiki to have wherein the chamfer portion is implemented as a round chamfer, and the first chamfer portion is correspondingly implemented as a round chamfer for providing an alternative chamfer shape yielding a predicted result.

Claims 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170285292) in view of Ajiki et al (US 20040247311) as applied to claim 31, and further in view of Jung et al (US 20190149707).
Regarding claim 39, the combination of Chen and Ajiki teaches everything as claimed in claim 31, but fails to teach
wherein the photosensitive component further includes at least one electronic element, and the electronic element is attached to the circuit board and is electrically connected to the circuit board.
However, in the same field of endeavor Jung teaches
wherein the photosensitive component further includes at least one electronic element, and the electronic element is attached to the circuit board and is electrically connected to the circuit board (Figs. 15-18; at least one electronic element on the circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Chen and Ajiki to have wherein the photosensitive component further includes at least one electronic element, and the electronic element is attached to the circuit board and is electrically connected to the circuit board for providing other electrical components in the imager circuit board to keep related electrical components together within the circuit board yielding a predicted result.

Regarding claim 40, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 39. In addition, Jung teaches
wherein the circuit board (110) further includes an electrical connection area, the lens holder and the photosensitive element define the electrical connection area, the electrical connection area has a chamfer area and an edge area (Fig. 18), the edge area and the chamfer area constitute the electrical connection area, and the electronic elements are arranged in the edge area (Figs. 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Chen, Ajiki and Jung to have wherein the circuit board further includes an electrical connection area, the lens holder and the photosensitive element define the electrical connection area, the electrical connection area has a chamfer area and an edge area, the edge area and the chamfer area constitute the electrical connection area, and the electronic elements are arranged in the edge area for providing other electrical components in the imager circuit board to keep related electrical components together within the camera module as a unit yielding a predicted result.

Regarding claim 41, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 41. In addition, Chen teaches wherein the optical lens abuts on a top side wall of the electronic device (Figs. 4).
Moreover, Jung teaches
wherein the edge area includes a top area, a side area and a corner area, and a width of the top area is narrower than a width of the side area and the corner area, and the electronic elements are installed on the side area and/or the corner area (Figs. 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Chen, Ajiki and Jung to have wherein the edge area includes a top area, a side area and a corner area, and a width of the top area is narrower than a width of the side area and the corner area, and the electronic elements are installed on the side area and/or the corner area for providing corner lens and electronic element configurations such that different camera module configuration can be obtained yielding a predicted result.

Regarding claim 42, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 40. In addition, Chen teaches wherein the optical lens has a second chamfer portion (112b, 112c), and the first chamfer portion corresponds to position of the second chamfer portion for forming the chamfer portion (Figs. 1, 4).

Regarding claim 43, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 42. In addition, Chen teaches 
the second chamfer portion abuts on two side walls of the corner of the electronic device (Figs. Figs. 1, 4).
Moreover, Jung teaches
wherein the edge area has a top area, a side area and a corner area, a width of the top area and the side area is narrower than a width of the corner area, and the electronic elements are installed in the corner area (Figs. 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Zeng and Jung to have wherein the edge area has a top area, a side area and a corner area, a width of the top area and the side area is narrower than a width of the corner area, and the electronic elements are installed in the corner area for providing corner lens and electronic element configurations such that different camera module configuration can be obtained yielding a predicted result.

Regarding claim 44, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 42. In addition, Chen teaches wherein two adjacent edges (112c, 112b) of the second chamfer portion are implemented as straight edges for adhering the second chamfer portion to the two side walls of the corner of the electronic device (Figs. 1, 4).

Regarding claim 45, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 42. In addition, Chen teaches wherein one of two adjacent edges (112c, 112b) of the second chamfer portion is implemented as a straight edge for making the second chamfer portion adhere to a side wall of the corner of the electronic device (Figs. 1A, 4).


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al (US 20040247311) in view of Skeete (US 10340306).
Regarding claim 48, Ajiki teaches everything as claimed in claim 47, but fails to teach
wherein the first chamfer portion is implemented as a round chamfer, wherein the lens holder chamfer and the circuit board chamfer are implemented as round chamfers correspondingly.
However, in the same field of endeavor Skeete teaches
wherein the first chamfer portion is implemented as a round chamfer, wherein the lens holder chamfer and the circuit board chamfer are implemented as round chamfers correspondingly (round chamfer 8 instead of chamfer 24) (Figs. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Skeete in Ajiki to have wherein the first chamfer portion is implemented as a round chamfer, wherein the lens holder chamfer and the circuit board chamfer are implemented as round chamfers correspondingly for providing an alternative chamfer shape yielding a predicted result.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al (US 20040247311) in view of Jung et al (US 20190149707).
Regarding claim 50, Ajiki teaches everything as claimed in claim 47, but fails to teach
further include a series of electronic elements, wherein the electronic elements are attached to the circuit board and electrically connected to the circuit board.
However, in the same field of endeavor Jung teaches
further include a series of electronic elements, wherein the electronic elements are attached to the circuit board and electrically connected to the circuit board (Figs. 15-18; electronic elements on the circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in Ajiki to have further include a series of electronic elements, wherein the electronic elements are attached to the circuit board and electrically connected to the circuit board for providing other electrical components in the imager circuit board to keep related electrical components together within the circuit board yielding a predicted result.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696